Jefferies Fifth Annual Shipping, Logistics, and Offshore Services Conference New York - September 16, 2008 2 Forward - looking statements & EBITDA Our disclosure and analysis in this presentation concerning our operations, cash flows and financial position, including, inparticular, the likelihood of our success in developing and expanding our business, include forward-looking statements.Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words suchas ‘‘expects,’’ ‘‘anticipates,’’ ‘‘intends,’’ ‘‘plans,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘projects,’’ ‘‘forecasts,’’ ‘‘will,’’ ‘‘may,’’ ‘‘should,’’ andsimilar expressions are forward-looking statements. Although these statements are based upon assumptions we believe to bereasonable based upon available information, including projections of revenues, operating margins, earnings, cash flow,working capital, and capital expenditures, they are subject to risks and uncertainties. These forward-looking statementsrepresent our estimates and assumptions only as of the date of this presentation and are not intended to give any assuranceas to future results. As a result, you should not place undue reliance on any forward-looking statements. We assume noobligation to update any forward-looking statements to reflect actual results, changes in assumptions or changes in otherfactors, except as required by applicable securities laws. Factors that might cause future results to differ include, but are not limited to, the following: –unexpected future operating or financial results –delays or increased costs in pending or recent acquisitions, deviations from our business strategy or unexpected increases in capitalspending or operating expenses, including drydocking and insurance costs –changes in general market conditions and trends, including charter rates, vessel values, and factors affecting vessel supply anddemand –our ability to obtain additional financing –changes in our financial condition and liquidity, including our ability to obtain financing in the future to fund capital expenditures,acquisitions and other general corporate activities –deviations from our expectations about the availability of vessels to purchase, the time that it may take to construct new vessels, orvessels’ useful lives –delays or defaults by our contract counter-parties in performing their obligations to us –loss of one or more key members of our management team –changes in governmental rules and regulations or actions taken by regulatory authorities –adverse weather conditions that can affect production of the goods we transport and navigability of the river system –the highly competitive nature of the oceangoing transportation industry –the loss of one or more key customers –unexpected fluctuations in foreign exchange rates and devaluations –liabilities from future litigation –other factors discussed in the section titled ‘‘Risk factors” in our annual report on form 20-F for the year ended December 31, 2007 Management considers EBITDA to be a meaningful indicator of operating performance and uses it as a measure to assessthe operating performance of the Company’s business. EBITDA provides us with an understanding of one aspect of earningsbefore the impact of investing and financing transactions and income taxes. EBITDA should not be construed as a substitutefor net income or as a better measure of liquidity than cash flow from operating activities, which is determined in accordancewith generally accepted accounting principles (“GAAP”). EBITDA excludes components that are significant in understandingand assessing our results of operations and cash flows. In addition, EBITDA is not a term defined by GAAP and as a result ourmeasure of EBITDA might not be comparable to similarly titled measures used by other companies. The Company believes thatEBITDA is relevant and useful information, which is often reported and widely used by analysts, investors and other interestedparties in our industry. Accordingly, the Company has included references to EBITDA in this presentation. 3 River Business Offshore Supply Business Ocean
